Filed 1/23/14 P. v. Salas CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B248461

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA392205)
         v.

JAIME SALAS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Lisa B.
Lench, Judge. Affirmed.
         Jaime Salas, in pro. per.; and Christopher Love, under appointment by the Court of
Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.


                                          _______________________
 




         A neighbor called police after seeing Jaime Salas fire a semiautomatic handgun
into the air. Salas refused to comply with the commands of responding officers and
physically resisted their efforts to take him into custody.
         An information charged Salas with discharging a firearm with gross negligence
                                 1
(Pen. Code, § 246.3, subd. (a)), possession of a firearm by a felon (§ 12021,
subd. (a)(1)), and resisting, obstructing or delaying a peace officer (§ 148, subd. (a)(1)).
The information specially alleged Salas had suffered two prior serious or violent felony
convictions for robbery (a juvenile adjudication and an adult conviction) within the
meaning of the three strikes law (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and one
serious felony under section 667, subdivision (a)(1). Salas pleaded not guilty and denied
the special allegations.
         Prior to trial Salas filed motions to suppress evidence seized following a search of
his apartment (§ 1538.5); bifurcate the trial of his prior conviction allegations; sanitize
the prior felony conviction (robbery), which formed the basis for the charge of unlawful
possession of a firearm by a felon; and preclude the People from introducing any
photographs of, or otherwise referring to, the firearms found in his apartment. The trial
court heard and granted these motions. Salas also moved to dismiss his prior strike
convictions (People v. Superior Court (Romero) (1996) 13 Cal. 4th 497 (Romero);
§ 1385), which the court denied without prejudice, and to bifurcate trial on the charge of
unlawful possession of a firearm by a felon and exclude evidence of police emergency
calls, which the court heard and denied.
         A jury convicted Salas on all counts. Salas waived his right to a jury on the prior
conviction allegations. Following a bench trial the court found true the prior serious
felony conviction allegations.



1
         Statutory references are to the Penal Code.
                                               2
 


       Salas renewed his Romero motion, and the trial court granted it as to the juvenile
adjudication after Salas agreed to waive his right to challenge his sentence on appeal.
The court then sentenced Salas to an aggregate state prison term of 12 years 4 months and
a consecutive term of one year in county jail: Six years (the upper term of three years
doubled under the three strikes law) for discharging a firearm with gross negligence, plus
five years for the prior serious felony enhancement; a consecutive term of 16 months
(one-third the middle term of two years doubled under the three strikes law) for unlawful
possession of a firearm by a felon; and a consecutive term of one year in county jail for
resisting, obstructing or delaying a peace officer. The court awarded Salas presentence
custody credit of 924 days (462 actual days and 462 days of conduct credit). The court
ordered Salas to pay a $40 court security fee and a $30 criminal conviction assessment on
each count and a $280 restitution fine. The court imposed and suspended a parole
revocation fine pursuant to section 1202.45.
                                      DISCUSSION
       We appointed counsel to represent Salas on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On October 16,
2013 we advised Salas he had 30 days within which to personally submit any contentions
or issues he wished us to consider. On October 28, 2013 we received a handwritten
supplemental brief in which Salas challenged both his conviction, on the ground of
ineffective assistance of counsel, and his sentence, asserting it violated section 654 and
was improperly based on the use of his juvenile adjudication as a prior strike and
otherwise constituted an abuse of discretion under Romero.
       Salas’s claims are without merit. The record fails to demonstrate defense counsel
provided ineffective assistance. (Strickland v. Washington (1984) 466 U.S. 668, 686
[104 S. Ct. 2052, 80 L. Ed. 2d 674].) As for Salas’s claims of sentencing error, he waived
his right to challenge his sentence on appeal. In any event, the record fails to support
Salas’s contention he was sentenced in violation of section 654 (see People v. Latimer
(1993) 5 Cal. 4th 1203, 1208) or the trial court abused its discretion under Romero (see

                                               3
 


People v. Meloney (2003) 30 Cal. 4th 1145, 1155). Finally, contrary to Salas’s assertion,
the court dismissed his juvenile adjudication for robbery as a prior strike and did not
consider it in imposing sentence.
       We have examined the entire record and are satisfied Salas’s counsel has complied
fully with his responsibilities and no arguable issues exist. (Smith v. Robbins (2000)
528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly (2006)
40 Cal. 4th 106; People v. Wende (1979) 25 Cal. 3d 436, 441.)
                                     DISPOSITION
       The judgment is affirmed.




                                                         PERLUSS, P. J.



We concur:




              ZELON, J.




                         *
              SEGAL, J.




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
 

                                             4